SUMMARY ORDER
Plaintiff-Appellant Myron L. Williams was terminated from his employment with Defendant-Appellee Housing Works, Inc. on November 15, 2000. The Equal Employment Opportunity Commission issued Williams a “Notice of Right To Sue” letter on March 13, 2001. Williams filed a complaint against Housing Works, alleging discriminatory discharge in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, on July 31, 2001. Thereafter, Housing Works moved to dismiss Williams’s complaint for failure to state a claim. By memorandum order dated November 26, 2003, the District Court granted Housing Works’s motion *508and dismissed Williams’s complaint. This appeal followed.
We agree for substantially the reasons given by the District Court that the complaint was time-barred. While Williams did submit evidence that he was hospitalized for over thirty days during the limitations period, that evidence also indicated that Williams was “cognitive[ly] intact” so that the District Court, “[in] taking all equities into account,” including Williams’s lack of diligence in pursuing his claim after his release from the hospital, concluded that equitable tolling was not justified. We conclude that the District Court was acting within its allowable discretion in so holding. Indeed, even if it were appropriate to toll the filing time for days when Williams was hospitalized, his complaint would still be untimely.
We have considered all of Williams’s arguments in support of his appeal and find them to be without merit. For the foregoing reasons, the District Court’s judgment is AFFIRMED.